Citation Nr: 0118075	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  94-41 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for traumatic laceration of 
the right hand with scar, from August 14, 1991? 

2.  What evaluation is warranted for traumatic laceration 
right hand with sensory loss of the ulnar nerve and a flexion 
contracture right fifth finger, from August 14, 1991? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military service from November 
1968 to August 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).


REMAND

The veteran was notified in June 2001, that his case was 
being transferred to the Board.  However, VA examinations 
were conducted in January 1999, and a supplemental statement 
of the case was not subsequently issued by the RO.  As these 
VA examinations are pertinent to the issues on appeal, a 
supplemental statement of the case must be provided to the 
veteran and his representative.  38 C.F.R. § 19.31 (2000).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court discussed the concept of "staging" ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  Therefore, the Board has 
recharacterized the issues on appeal in order to comply with 
the opinion by the Court in Fenderson.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that shows an increase in 
severity of his service-connected right 
hand disorders.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  Thereafter, the RO should conduct any 
other development deemed necessary, to 
include any necessary development under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and readjudicate the issues on 
appeal, with consideration of the holding 
in Fenderson, to include "staged" 
ratings, if appropriate.  If the issues 
on appeal remain denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  The 
supplemental statement of the case should 
include a discussion of the evidence 
considered, to include the VA 
examinations conducted in January 1999, 
and should address whether the veteran's 
claims should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The RO should also 
discuss whether the 1999 VA examinations 
were conducted in compliance with the 
1998 Board remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The veteran and 
his representative should then be 
provided an adequate opportunity to 
respond, to include any arguments 
regarding whether the RO complied with 
the Board's 1998 directives.  Thereafter, 
the appeal should be returned to the 
Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

